Defendant’s demand for a bill of particulars comprises ninety-three items. Many of these items seek an oppressive volume of detailed facts which are immaterial to the issues in this ease — such as data concerning merchandise distributed on behalf of firms other than the named defendants. Other items require such minute and petty particulars that they are unnecessary in the proper preparation of the ease or would result in unwarranted disclosure of evidence. Plaintiff has consented to furnish forty-three of the items. Some of the others, at least in part, are proper but should not be passed upon in their present objectionable form (Universal Metal Prods. Co. v. De-Mornay Budd, 275 App. Div. 575; Winterstein v. Mauntner, 284 App. Div. 962). The order is unanimously modified by eliminating all items except those consented to by plaintiff; and, if so advised, defendant may serve a proper demand as to any additional items it deems material or necessary. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Concur — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.